Exhibit 10.4.3
 
EMPLOYMENT AGREEMENT
 
THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered as of December
1, 2010 (the “Effective Date”), by and between Unitek USA, LLC, a Delaware
limited liability company (“Unitek”), and Ronald J. Lejman (“Employee”).  This
Agreement amends and restates the Employment Agreement, dated July 5, 2009,
between Employee and the Company and shall be effective from the Effective Date.
 
WHEREAS, Unitek desires to continue the employment of Employee in an executive
capacity, and Employee desires to be employed by Unitek in such capacity, under
the terms and pursuant to the conditions set forth herein.
 
NOW, THEREFORE, in consideration of the promises, mutual covenants and
agreements hereinafter contained and for other good and valuable consideration,
the receipt and adequacy of which are hereby acknowledged, Unitek and Employee
hereby agree as follows:
 
1. Definitions.  As used in this Agreement, the words and terms hereinafter
defined have the respective meanings ascribed to them.
 
(a) “Affiliate” means, with respect to any Person, any Person who, directly or
indirectly, controls, is controlled by or is under common control with that
Person, including such Person’s subsidiaries; provided that for purposes of this
definition, “control” when used with respect to any Person means the power to
direct the management and policies of such Person, directly or indirectly,
whether through the ownership of voting securities, by contract or otherwise.
 
(b) “Board” means the Board of Directors of Unitek.
 
(c) “Cause” means the occurrence of one or more of the following events:
 
(i) Employee has (A) committed willful misconduct, gross insubordination, and/or
gross negligence in the performance of his duties to Unitek or any of its
Affiliates, (B) willfully disregarded Unitek’s code of conduct, employee’s
manual or any reasonable and lawful policies applicable to all of its senior
management or (C) willfully failed to comply with the reasonable and lawful
directives of the Board, and, in each case, such action, inaction or failure has
had, or could reasonably be expected to have, a materially detrimental effect on
Unitek or any of its Affiliates as determined in good faith by the Board; or


(ii) Employee has breached any material term or provision of this Agreement or
any other written agreement between Employee and Unitek or any of its
Affiliates, which breach is not cured by Employee within ten (10) business days
after receipt of written notice of such breach given by Unitek; provided,
however, that such notice and cure period shall not be required for repeated
offenses; or


(iii) the Board has determined in good faith, after conducting an investigation,
that Employee has committed an act of fraud or theft against Unitek or any of
its Affiliates or any wrongful act or omission intended to result in the
personal enrichment of Employee or of Employee’s spouse, parents or descendants
(whether by blood or adoption and including stepchildren) or the spouses of such
individuals in violation of law or of Employee’s duty of loyalty to Unitek or
any of its Affiliates at the expense, directly or indirectly, of Unitek or any
of its Affiliates, and such act or omission was not disclosed to and approved by
the Board prior to taking such act or omission; or


 
 

--------------------------------------------------------------------------------

 
(iv) Employee has been convicted, or entered into a plea of nolo contendere, of
any felony or other offense involving fraud or moral turpitude, or convicted, or
entered into a plea of nolo contendere, of any other offense that will, in the
good faith opinion of the Board, adversely affect Unitek’s or any of its
Affiliates’ prospects or reputation or Employee’s ability to perform Employee’s
obligations or duties to Unitek or any of its Affiliates.


(d) “Complete Disability” means the inability of Employee, due to illness or
accident or other mental or physical incapacity, as determined in writing by a
licensed physician, to perform any of his obligations under this Agreement for a
period of one hundred eighty (180) calendar days in the aggregate over a period
of three hundred sixty (360) consecutive calendar days, such “Complete
Disability” to become effective upon the expiration of such one hundred
eightieth (180th) day.
 
(e)  “Good Reason” means the occurrence of one or more of the following, subject
to Unitek’s right to cure the circumstances giving rise to such occurrence
within twenty (20) business days of Unitek’s receipt of written notice in
accordance with Section 11:  (i) assignment to Employee of any duties
inconsistent, in the aggregate, in any material respect with this Agreement;
(ii) a reduction in the Base Salary (as defined below) of Employee (other than a
reduction of base salary of all Unitek senior management due to poor financial
performance of Unitek or any of its Affiliates); (iii) any material breach of
this Agreement by Unitek, which is not cured by Unitek within twenty (20)
business days after receipt of written notice of such breach given by Employee.
 
(f) “Confidential Information” means any information (i) in any form created by
Unitek’s employees, or any employees of its Affiliates (including such
information created by Employee during his course of employment with Unitek),
consultants or agents or otherwise developed or acquired by Unitek or any of its
Affiliates, regardless of the medium or media by which such information is
recorded or communicated, that is known by or in the possession of Employee
being neither in the public domain nor routinely available to third parties, and
(ii) if directly or indirectly disclosed to Unitek’s or any of its Affiliates’
competitors would (A) assist such competitors in competing against Unitek or any
of its Affiliates, (B) diminish or eliminate any competitive advantage enjoyed
by Unitek or any of its Affiliates, (C) cause financial injury or loss to Unitek
or any of its Affiliates or (D) reveal proprietary information or trade secrets
of Unitek or any of its Affiliates; provided, however, the term “Confidential
Information” does not include any information that (i) is publicly available or
(ii) becomes available without violation of this Agreement.
 
(g)  “Person” means any individual, firm, partnership, joint venture, venture
capital fund, association, trust, trustee, executor, administrator, legal
personal representative, estate, group, corporate body (including a limited
liability company and an unlimited liability company), corporation,
unincorporated association or organization, governmental authority, syndicate or
other entity, whether or not having legal status.
 
(h) “Section 409A” means Section 409A of the Internal Revenue Code and all rules
and regulations promulgated thereunder.
 
 
2

--------------------------------------------------------------------------------

 
(i) “Severance Period” means a period of (i) twenty-four months immediately
after the date of termination of employment
 
1. Employment.  Subject to the terms and pursuant to the conditions in this
Agreement, Unitek hereby employs Employee during the Term (as defined below) to
serve as the Chief Financial Officer of Unitek USA (which shall be the highest
designated chief financial officer of the Company and its parental affiliates),
or as the highest designated chief financial officer of the Company and its
parental affiliates or any successor companies to the Company or such parental
affiliates in the event of any merger or consolidation.  From time to time,
Executive also may be designated to such other additional offices within the
Company or its subsidiaries and affiliates as may be necessary or appropriate
for the convenience of the business of the Company and its subsidiaries and
affiliates.
 
2. Duties of Employee.  Employee shall have such authority and perform such
duties assigned to Employee by the Board and as are generally associated with
the duties and authority of a chief financial officer of a company in size and
scope similar to Unitek and its Affiliates would be expected to perform.  In the
performance of his duties hereunder, Employee shall report regularly and
directly to the CEO of Unitek.  Employee shall devote all of his business time
and effort to Unitek and its Affiliates and Employee shall not be required to
report to any other individual.
 
3. Acceptance of Employment.  Employee hereby unconditionally accepts the
employment set forth hereunder, under the terms and pursuant to the conditions
set forth in this Agreement.  Employee hereby covenants and agrees that, during
the Term, Employee shall not, without the prior written approval of the Board,
become employed by or engaged in any business activity other than that of Unitek
and its Affiliates.  Notwithstanding the foregoing, Employee may manage personal
investments or engage in charitable activities that do not substantially
interfere with Employee’s obligations under this Agreement.
 
4. Term.  Employee’s employment by Unitek under this Agreement shall commence on
the Effective Date (except as otherwise described in Section and shall continue
for three (3) years from the Effective Date, subject to termination in
accordance with the provisions of this Agreement.  The period of Employee’s
employment hereunder shall be referred to herein as the “Term”. Additionally, at
the expiration of the Term, the Agreement will continue, automatically, on a
year-to-year basis, unless one party gives the other party written notice of
intent not to continue the contract at least one hundred and eighty (180) days
before the expiration of the initial Term or any continued Term then in effect.
 
5. Compensation to Employee.  For and in complete consideration for Employee’s
full and faithful performance of his duties under this Agreement, Unitek hereby
covenants and agrees to pay to Employee, and Employee hereby covenants and
agrees to accept from Unitek, the following items of compensation:
 
(a) Base Salary.  During the Term, Unitek shall pay Employee an annual base
salary of $350,000 (the “Base Salary”), effective as of the Effective Date,
payable in equal and regular installments (but not less often than monthly) in
accordance with Unitek’s then current payroll practices and pro-rated for any
partial periods, if any, based on the actual number of calendar days in the
applicable period.. The Base Salary may be increased, but shall not be decreased
(except as expressly provided herein), at any time during the Term in the sole
discretion of the Board,
 
(b) Incentive Bonus.  Employee shall be eligible to receive an incentive
compensation bonus (a “Bonus”) pursuant to an incentive bonus program to be
implemented by Unitek.  Under such incentive bonus program, Employee shall be
eligible to receive a target Bonus of $250,000 per calendar year of which, (A)
50% shall be conditioned upon the achievement of annual budget that is (i)
developed by Unitek and Employee and (ii) approved by the Board or an
appropriate committee thereof, and (B) 50% based on Board discretion or such
committee thereof. Any such Bonus shall be payable by Unitek to Employee in
accordance with the terms of the applicable incentive bonus program, which is
incorporated herein.  Notwithstanding anything to the contrary herein, (i) any
Bonus shall be payable as promptly as possible following determination or
calculation, but in any event within thirty (30) days following the delivery of
audited financial statements for the prior fiscal year.
 
 
3

--------------------------------------------------------------------------------

 
(c) Employee Benefit Plans.  During the Term, Employee, if otherwise eligible,
shall be included in any pension plans, retirement plans, company life insurance
plans, medical and/or hospitalization plans, bonus plans, stock option plans
and/or any and all other benefit or incentive plans which may be placed in
effect by Unitek for its senior management (and a no less favorable basis than
other member of senior management), including, without limitation, a
non-qualified plan to be established because Employee and other senior
management members are prohibited from participating in any 401(k) plan placed
into effect for the general employee population of Unitek.  The benefits
provided for in this Section 6(c) shall be subject to Unitek’s policies in
effect from time to time, which may be amended by Unitek in its sole discretion,
and in the case of insured benefits, to the applicable contract of insurance.
 
(d) Options.  The undersigned Employee has previously been granted Options
pursuant to the Agreement dated September 30, 2008 which is incorporated
herein.  Except as expressly set forth herein with respect to events giving rise
to accelerated vesting, nothing in this Agreement shall cancel, change, modify,
and/or affect the Employee’s entitlement to those Options or any equity or other
securities (i) offered by Unitek and accepted by Employee in replacement,
exchange or substitution therefor, and (ii) any other equity or other securities
awarded or granted to Employee under any equity plan of Unitek (collectively,
the securities in clauses (i) and (ii) are referred to herein as the “Awarded
Securities”).
 
(e) Expense Reimbursement.  During the Term, Unitek shall either pay directly or
reimburse Employee for Employee’s reasonable and documented expenses incurred
for the benefit of Unitek in accordance with Unitek’s then current policy
regarding expenditures and reimbursement.
 
(f) Vacations and Holidays.  During the Term and commencing as of the Effective
Date, Employee shall be entitled to annual paid vacation leave in accordance
with Unitek’s standard paid time off policy then in effect for senior
management. Notwithstanding the foregoing, Executive shall be entitled to no
fewer than four (4) weeks of paid vacation during each fiscal year (or portion
thereof, with appropriate proration) of the Term.
 
6. Termination.  Employee’s employment with Unitek may be terminated in
accordance with the provisions set forth below.
 
(a) Death or Disability of Employee.  Employee’s employment with Unitek shall
terminate upon the death or Complete Disability of Employee; provided, however,
that in the event of termination due to death or Complete Disability, (A) Unitek
shall pay to Employee or his estate, custodian, conservator or trustee, as
applicable, as soon as practicable (allowing Unitek a reasonable period of time
to calculate such amounts) any and all of Employee’s salary, benefits and other
compensation earned through the date of such termination of employment and (B)
Unitek shall, subject to execution and delivery by Employee or his estate,
custodian, conservator or trustee, as applicable, of a release in substantially
the form attached hereto as Exhibit A (with such changes as may reasonably be
required by Unitek to reflect changes in law or the circumstances surrounding
Employee’s release, the “Release”), which Release shall not have been revoked by
Employee or his estate, custodian, conservator or trustee, as applicable,
pursuant to the terms thereof (and all applicable statutory revocation periods
have expired), and subject to Employee’s continued compliance with Section 8 and
Section 9, (x) pay to Employee, or his estate, custodian, conservator or
trustee, as applicable, an amount equal to his Base Salary (at the rate then in
effect) that would be payable for a period of twenty-four months after the date
of such termination of employment, payable to Employee in accordance with
Unitek’s then current payroll practices and (y) assess, reasonably promptly
following such termination of employment and as of the date of such termination,
the operational and financial milestones established for the Bonus for the
calendar year in which Employee is so terminated; and to the extent such
operational and financial milestones are being achieved at the time of such
termination, Unitek shall pay Employee or his estate, custodian, conservator or
trustee, as applicable, the pro-rata portion of such Bonus in accordance with
Unitek’s then current bonus payment practices.
 
 
4

--------------------------------------------------------------------------------

 
(b) Cause or Without Good Reason.  Employee’s employment with Unitek shall
terminate upon (i) Unitek giving written notice to Employee of the termination
of such employment for Cause or (ii) Employee giving written notice to Unitek of
the termination of such employment without Good Reason; provided, however, that
in the event of termination for Cause or without Good Reason, Unitek shall pay
to Employee as soon as practicable (allowing Unitek a reasonable period of time
to calculate such amounts) any and all salary, reimbursable business expenses,
vacation pay (to the extent earned by not paid), benefits and other compensation
earned through the date of such termination of employment.  Employee shall not
be entitled to any additional compensation other than the compensation
aforementioned in this paragraph.
 
(i) Expiration of
Agreement.                                           Employee’s employment with
Unitek shall terminate upon expiration of this Agreement; provided, however,
that in the event of termination of employment upon expiration of the Agreement,
(A) Unitek shall pay to Employee as soon as practicable (allowing Unitek a
reasonable period of time to calculate such amounts) any and all salary,
benefits and other compensation earned through the date of such termination of
employment (A) Unitek shall pay to Employee as soon as practicable (allowing
Unitek a reasonable period of time to calculate such amounts) any and all of
Employee’s salary, benefits and other compensation earned through the date of
such termination of employment and (B) Unitek shall, subject to Employee’s
execution and delivery of a Release, which Release shall not have been revoked
by Employee pursuant to the terms thereof (and all applicable statutory
revocation periods have expired), and subject to Employee’s continued compliance
with Section 8 and Section 9, (x) pay to Employee an amount equal to his Base
Salary (at the rate then in effect) for the Severance Period, payable to
Employee in accordance with Unitek’s then current payroll practices and
(y) assess, reasonably promptly following such termination of employment and as
of the date of such termination, the operational and financial milestones
established for the Bonus for the calendar year in which Employee is so
terminated; and to the extent such operational and financial milestones are
being achieved at the time of such termination, Unitek shall pay Employee the
applicable pro-rata portion of such Bonus in accordance with Unitek’s then
current bonus payment practices.  In addition, 100% of all of Employee’s
unvested Awarded Securities shall accelerate, vest and pay as of the date of
Employee’s termination of employment upon expiration of the Agreement.
 
(c)  For termination upon expiration of the Agreement to occur, the parties must
comply with paragraph 5 of this Agreement.
 
(d) Without Cause; For Good Reason.
 
 
5

--------------------------------------------------------------------------------

 
(i) Without Cause.  Employee’s employment with Unitek shall terminate upon
Unitek giving written notice to Employee of the termination of such employment
without Cause; provided, however, in the event of termination without Cause, (A)
Unitek shall pay to Employee as soon as practicable (allowing Unitek a
reasonable period of time to calculate such amounts) any and all of Employee’s
salary, benefits and other compensation earned through the date of such
termination of employment and (B) Unitek shall, subject to Employee’s execution
and delivery of a Release, which Release shall not have been revoked by Employee
pursuant to the terms thereof (and all applicable statutory revocation periods
have expired), and subject to Employee’s continued compliance with Section 8 and
Section 9, (x) pay to Employee an amount equal to his Base Salary (at the rate
then in effect) for the Severance Period, payable to Employee in accordance with
Unitek’s then current payroll practices and (y) assess, reasonably promptly
following such termination of employment and as of the date of such termination,
the operational and financial milestones established for the Bonus for the
calendar year in which Employee is so terminated; and to the extent such
operational and financial milestones are being achieved at the time of such
termination, Unitek shall pay Employee the applicable pro-rata portion of such
Bonus in accordance with Unitek’s then current bonus payment practices.  In
addition, 100% of all of Employee’s unvested Awarded Securities shall
accelerate, vest and pay as of the date of Employee’s termination of employment
without Cause.
 
(ii) For Good Reason.  Employee’s employment with Unitek shall terminate upon
Employee giving written notice to Unitek of the termination of such employment
for Good Reason (so long as such notice is given within thirty (30) days of the
occurrence of such Good Reason or, if later, within thirty (30) days after
Executive in the exercise of ordinary care shall first become aware of the
occurrence of such Good Reason); provided, that Executive’s continued employment
after the occurrence of any Good Reason to such proper notice date shall not
constitute consent to, or a waiver of rights with respect to, any such
occurrence of Good Reason; and provided, further, however, in the event of
termination for Good Reason, (A) Unitek shall pay to Employee as soon as
practicable (allowing Unitek a reasonable period of time to calculate such
amounts) any and all of Employee’s salary, benefits and other compensation
earned through the date of such termination of employment and (B) Unitek shall,
subject to Employee’s execution and delivery of the Release, which Release shall
not have been revoked by Employee pursuant to the terms thereof (and all
applicable statutory revocation periods have expired), and subject to Employee’s
continued compliance with Section 8 and Section 9, (x) pay to Employee an amount
equal to his Base Salary (at the rate then in effect) for the Severance Period,
payable to Employee in accordance with Unitek’s then current payroll practices
and (y) assess, reasonably promptly following such termination of employment and
as of the date of such termination, the operational and financial milestones
established for the Bonus for the calendar year in which Employee is so
terminated; and to the extent such operational and financial milestones are
being achieved at the time of such termination, Unitek shall pay Employee the
applicable pro-rata portion of such Bonus in accordance with Unitek’s then
current bonus payment practices.  In addition, 100% of all of Employee’s
unvested Awarded Securities shall accelerate, vest and pay as of the date of
Employee’s termination of employment for Good Reason.
 
(e)           COBRA.  If termination of the Employee occurs pursuant to
Paragraph 7(a), (c), (d)(i) and/or (d)(ii), for the duration of the Severance
Period the Company shall maintain in full force and effect (including paying
100% of the expense therefor for the person(s) benefitted thereby) for the
continued benefit of Employee, Employee’s spouse and Employee’s dependents the
group health plan benefits to which Employee, Employee’s spouse and Employee’s
dependents would have been entitled if such termination of employment had not
occurred; provided, that Unitek may satisfy a portion of its obligations
hereunder through paying the expense of COBRA for Employee, Employee’s spouse
and Employee’s dependents to maintain the aforementioned benefits for the period
that COBRA eligibility runs concurrent with the Severance Period.
 
 
6

--------------------------------------------------------------------------------

 
(f)           Full Satisfaction.  Employee acknowledges that the payment by
Unitek of the amounts specified in this Section 7 shall constitute full and
final satisfaction of any entitlement that Employee may have arising from, or in
any way related to, Employee’s employment hereunder, including the termination
of such employment; provided, however, that, except as expressly set forth in
this Section 7, Employee’s rights with respect to any award of Time-Based
Vesting Securities or other incentive securities shall be governed by the terms
and conditions set forth in the applicable plan under which such award was made.
 
(g)           Delivery of Release.  Notwithstanding anything to the contrary in
this Section 7, in the event that any severance payments or benefits are subject
to Employee’s execution and delivery of an effective Release, such Release must
be delivered to the Company within sixty (60) days following the date of
Employee’s termination of employment.
 
(g)           Change in Control.  If a “Change in Control” or “Change of
Control” (as defined in any compensation, equity-based or other plan under which
awards, grants or other issuances of Awarded Securities are made, including,
without limitation, the BCI 2009 Plan (each an “Equity Plan”)) occurs while
Employee is employed by Unitek, 100% of all of Employee’s unvested Awarded
Securities awarded under each such Equity Plan shall accelerate, vest and pay as
of the date of completion or consummation of the Change in Control.
 
7. Confidentiality.
 
(a) Employee hereby warrants, covenants and agrees that, without the prior
express written approval of Unitek, Employee shall hold in the strictest
confidence and shall not disclose to any Person any Confidential
Information.  The provisions of this Section 8 shall not prohibit the disclosure
of Confidential Information by Employee to the extent required by any
governmental authority or by applicable law.  If Employee receives such a demand
for disclosure: (i) Employee shall give written notice thereof to Unitek as
promptly as is reasonably practicable after he learns of any such demand, (ii)
Employee agrees to cooperate with Unitek to prevent or limit such disclosure and
(iii) Employee agrees to only disclose that amount of Confidential Information
that is expressly required to be disclosed.  The warranty, covenant and
agreement set forth in this Section 8 shall not expire and shall survive this
Agreement and be binding upon Employee without regard to the passage of time or
other events.
 
 
7

--------------------------------------------------------------------------------

 
(b) The violation of any of the terms of this Section 8 by Employee would cause
irreparable injury to Unitek, the amount of which will be impossible to estimate
or determine and which cannot be adequately compensated by monetary
damages.  Accordingly, the remedy at law for any breach of this Section 8 will
be inadequate.  Therefore, notwithstanding Section 20, Unitek will be entitled
to a temporary and permanent injunction, restraining order or any other
equitable relief from any court of competent jurisdiction in the event of any
breach or threatened breach of this Section 8 by Employee without the necessity
of proving actual damage or posting of any bond whatsoever.
 
8. Restrictions on Activities of Employee.
 
(a) Acknowledgments.  Employee and Unitek acknowledge and agree that:
 
(i) Employee is being employed hereunder in a key capacity with Unitek and that
Unitek is engaged in a highly competitive business and that the success of
Unitek’s business in the marketplace depends upon its goodwill and reputation
for quality and dependability.
 
(ii) Employee will have access to Confidential Information in performing his
duties for Unitek under this Agreement.
 
(iii) Reasonable limits may be placed on Employee’s ability to compete against
Unitek and its Affiliates that are engaged in the Business (as defined below) to
the extent that they protect and preserve the legitimate business interests and
goodwill of Unitek and/or its Affiliates that are engaged in the Business, and
that the limits contained herein are in consideration for and as an inducement
for, among other things, Employee’s right to receive the Options and/or other
Awarded Securities referenced in Section 6(d).
 
(iv) The covenants and undertakings by Employee contained in this Section 9
relate to matters which are of a special, unique and extraordinary character,
and a violation of any of the terms of this Section 9 will cause irreparable
injury to Unitek, the amount of which will be impossible to estimate or
determine and which cannot be adequately compensated by monetary
damages.  Accordingly, the remedy at law for any breach of this Section 9 will
be inadequate.  Therefore, notwithstanding Section 20, Unitek will be entitled
to a temporary and permanent injunction, restraining order or any other
equitable relief from any court of competent jurisdiction in the event of any
breach or threatened breach of this Section 9 by Employee without the necessity
of proving actual damage or posting of any bond whatsoever.  Employee consents
to jurisdiction and venue in the Federal or State courts of Montgomery County,
Pennsylvania for such equitable relief.
 
(v) The rights and remedies provided by this Section 9 are cumulative and in
addition to any other rights and remedies which Unitek may have hereunder or at
law or in equity.  The parties hereto agree that, if any arbitrator or court of
competent jurisdiction determines that a specified time period, a specified
geographical area, a specified business limitation or any other relevant feature
of this Section 9 is unreasonable, arbitrary or against public policy, then a
lesser period of time, geographical area, business limitation or other relevant
feature which is determined by such arbitrator or court to be reasonable, not
arbitrary and not against public policy may be enforced against the applicable
party.
 
(b) Non-Competition Restrictions.  During the Non-Competition Period (as defined
below), Employee will not, anywhere in the Territory (as defined below),
directly or indirectly, alone or as principal, agent, employee, officer,
director, trustee, employer, consultant, investor or partner, enter the employ
of, or render services to, or own any stock or any other ownership interest in,
or make any financial investment in, any person, business or entity which is a
Competitor (as defined below) to Unitek and/or it Affilaites; provided, however,
that the ownership of not more than two percent (2%) of the outstanding
securities of any class of securities listed on a national exchange or
inter-dealer quotation system shall not constitute a violation of this Section
9(b).  For purposes of this Agreement, a business or entity shall be considered
a “Competitor” as of any point in time during the Non-Competition Period if it
engages in the business of providing outsourced services to the
telecommunications, satellite, broadband cable, cellular/wireless tower,
utility, power, management services, government, security or home services
industries, or that otherwise competes with Unitek or any of its Affiliates
within the Territory (the “Business”).  For purposes of this Agreement, the
“Non-Competition Period” shall mean the period commencing on the Effective Date
and ending twenty-four months after the date Employee’s employment is
terminated.  For purposes of this Agreement, “Territory” means anywhere in the
United States of America and Canada.
 
 
8

--------------------------------------------------------------------------------

 
(c) Non-Solicitation Restrictions.  During the Non-Competition Period, Employee
will not, directly or indirectly, (i) solicit the employment or services of any
individual who upon termination of Employee’s employment with Unitek or within
twelve (12) months prior thereto, was known by Employee to be employed by Unitek
or any of its Affiliates (each such individual, a “Unitek Affiliate”), (ii) hire
any Unitek Affiliate or (iii) solicit any customer or supplier of Unitek or any
of its Affiliates to terminate its arrangement with Unitek or any of its
Affiliates, otherwise change its relationship with Unitek or any of its
Affiliates, or establish any relationship, directly or indirectly, with Employee
for any business purpose that is competitive with the Business.
 
9. Deductions and Withholdings.  All payments made to Employee pursuant to this
Agreement shall be subject to all applicable statutory deductions and
withholding amounts.
 
10. Notices.  Any notices or other communications required or permitted
hereunder shall be in writing, and shall be sufficiently given if made by hand
delivery, by overnight courier or by registered or certified mail, postage
prepaid, return receipt requested, addressed as follows (or at such other
address as may be substituted by notice given as herein provided):
 
to Unitek:                                               Unitek USA, LLC
                                                                c/o HM Capital
Partners LLC
                                200 Crescent Court, Suite 1600
Dallas, Texas 75201
Facsimile: (214) 740-7888
Attention:  Peter Brodsky
 


with copies to:                                      Weil, Gotshal & Manges LLP
200 Crescent Court, Suite 300
Dallas, Texas 75201
Facsimile: (214) 746-7777
Attention: S. Scott Parel


 
 
to Employee:
Ronald Lejman

 
170 Brochant Circle

 
Blue Bell, PA 19422



 
Any notice or communication hereunder shall be deemed to have been given or made
as of the date so delivered if delivered by hand or overnight courier and five
(5) calendar days after mailing if sent by registered or certified mail (except
that a notice of change of address shall not be deemed to have been given until
actually received by the addressee).
 
11. Governing Law.  This Agreement shall be governed by and interpreted in
accordance with the laws of Pennsylvania applicable therein, without giving
effect to the principles of conflict of laws thereof.
 
 
9

--------------------------------------------------------------------------------

 
12. Assignment.  This Agreement shall be binding upon and inure to the benefit
of the parties hereto and their respective successors and assigns; provided,
however, that Employee shall not assign this Agreement or delegate his duties
hereunder without the prior written consent of Unitek.  Any purported assignment
in violation of this Section 13 shall be null and void and of no force or
effect.
 
13. Amendment or Modification.  This Agreement may not be amended, modified,
changed or altered except by a writing signed by the Chief Executive Officer of
Unitek and Employee.
 
14. Waiver.  None of the terms of this Agreement, including this Section 15, or
any term, right or remedy hereunder shall be deemed waived unless such waiver is
in writing and signed by the party to be charged therewith and in no event by
reason of any failure to assert or delay in asserting any such term, right or
remedy or similar term, right or remedy hereunder.
 
15. Interpretation.  Titles of sections are for convenience only and are not to
be considered a part of this Agreement.  Whenever the terms “hereof,” “hereby,”
“herein,” or words of similar import are used in this Agreement they shall be
construed as referred to this Agreement in its entirety rather than to a
particular section or provision, unless the context specifically indicates to
the contrary.  Any reference to a particular “Section” or “paragraph” shall be
construed as referred to the indicated section or paragraph of this Agreement
unless the context indicates to the contrary.  The use of the term “including”
herein shall be construed as meaning “including, without limitation.”  All
references to “$” shall be references to legal currency of the United States of
America.
 
16. Severability.  If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, void or
unenforceable, the remainder of the terms, provisions, covenants and
restrictions of this Agreement shall remain in full force and effect and shall
in no way be affected, impaired or invalidated and the parties shall negotiate
in good faith to modify this Agreement to preserve each party’s anticipated
benefits under this Agreement.
 
17. Counterparts.  This Agreement may be executed in two or more counterparts,
each of which will be deemed an original, but all of which together shall
constitute one and the same agreement.
 
18. Complete Agreement.  This Agreement constitutes the entire agreement and
supersedes all other prior agreements, term sheets and undertakings, both
written and oral, among the parties with respect to the subject matter hereof,
including, without limitation, that certain Employment Agreement, dated as of
July 5, 2009, by and between Unitek and Employee. However, nothing in this
paragraph shall affect the grant of Options to the Employee pursuant to any
prior agreement, including the prior agreement dated September 2008 (see,
Paragraph 6(d) above).
 
19. Confidential Arbitration of Disputes.  Except as otherwise provided in
Section 8 and Section 9 of this Agreement, any controversy or claim arising out
of or relating to this Agreement or the breach thereof, relating to the Release
or arising out of Employee’s employment or the termination of that employment
(including any claims of unlawful employment discrimination whether based on age
or otherwise) shall, to the fullest extent permitted by law, be resolved by
binding confidential arbitration, under the auspices of the American Arbitration
Association (“AAA”) in Philadelphia, Pennsylvania, before three neutral and
independent arbitrators licensed to practice law and in accordance with the
Commercial Rules of the AAA.  In the event that any person or entity other than
Employee or Unitek is a party with regard to any such controversy or claim, such
controversy or claim with such third party shall be submitted to confidential
arbitration subject to such other person or entity’s agreement.  However, with
the exception of Section 8 and Section 9, all disputes between Unitek and
Employee shall be arbitrated.  Any award rendered in any arbitration shall be
final and conclusive upon the parties to the arbitration, and the judgment
thereon may be entered in the highest court of the forum (state or federal)
having jurisdiction over the issues addressed in the arbitration.  This Section
20 shall be specifically enforceable.  Nothing in this Section 20 shall prevent
Unitek from seeking injunctive or equitable relief from any court of appropriate
jurisdiction as provided in Section 8 and Section 9.
 
 
10

--------------------------------------------------------------------------------

 
20. Matters Concerning Section 409A.
 
(a) Section 409A Compliance.  If any payment or other benefit provided to
Employee in connection with his termination of employment is determined, in
whole or in part, to constitute “nonqualified deferred compensation” within the
meaning of Section 409A and the Company determines that Employee is a “specified
employee” as defined in Section 409A, no part of such payments or benefits shall
be paid before the day that is six (6) months plus one (1) day after Employee’s
termination date (the “New Payment Date”).  The aggregate of any payments that
otherwise would have been paid to Employee during the period between the date of
termination and the New Payment Date shall be paid to Employee in a lump sum on
such New Payment Date.  Thereafter, any payments that remain outstanding as of
the day immediately following the New Payment Date shall be paid without delay
over the time period originally scheduled, in accordance with the terms of this
Agreement.  Notwithstanding the foregoing, to the extent that the foregoing
applies to the provision of any ongoing welfare benefits to the Employee that
would not be required to be delayed if the premiums therefore were paid by
Employee, Employee shall pay the full cost of premiums for such welfare benefits
during the six (6) month period and the Company shall pay the Employee an amount
equal to the amount of such premiums paid by Employee during such six-month
period promptly after its conclusion.
 
(b) Separation from Service.  A termination of service shall not be deemed to
have occurred for purposes of any provision of this Agreement providing for the
payment of any amounts or benefits that are considered nonqualified deferred
compensation under Section 409A upon or following a termination of service,
unless such termination is also a “separation from service” within the meaning
of Section 409A and the payment thereof prior to a “separation from service”
would violate Section 409A.  For purposes of any such provision of this
Agreement relating to any such payments or benefits, references to a
“termination,” “termination of employment,” “termination of service,” or like
terms shall mean “separation from service.”
 
(c) Installments as Separate Payments.  If under this Agreement, an amount is
paid in two (2) or more installments, for purposes of Section 409A, each
installment shall be treated as a separate payment.
 
21. Employee Representation. Employee acknowledges that he has negotiated and
entered into this Agreement with the full advice and representation of legal
counsel specifically retained for such purpose.
 


 
[The Remainder of This Page Is Intentionally Left Blank.]
 


 
11

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF AND INTENDING TO BE LEGALLY BOUND THEREBY, the parties hereto
have executed and delivered this Agreement as of the year and date first above
written.
 
 


 

   UNITEK:          Unitek USA, LLC          By: /s/ C. Scott Hisey        
 Name: C. Scott Hisey           Title: Chief Executive Officer        
 EMPLOYEE:          /s/ Ronald J. Lejman    Ronald J. Lejman      

 
 
 
12

--------------------------------------------------------------------------------

 
 
EXHIBIT A


FORM OF RELEASE


This Release (this “Release”) dated as of ________, 20__ (the “Execution Date”),
is made by and between Unitek USA, LLC, a Delaware limited liability company
(“Unitek”), and _________________ (“Employee”).
 
WHEREAS, the parties hereto entered in that certain Employment Agreement,
executed _____________, 2008 (the “Employment Agreement”);
 
WHEREAS, Employee’s employment with Unitek has been terminated in a manner
described in Section 7(c) of the Employment Agreement;
 
WHEREAS, pursuant to Section 7(c) of the Employment Agreement, it is a condition
precedent to Unitek’s obligation to make the payments under clauses (i) and (ii)
of Section 7(c) that Employee executes and delivers this Release.
 
NOW THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, the parties hereto agree as follows:
 
1. Termination.  Each of the parties agrees that, except for the parties
respective rights and obligations pursuant to Sections 8, 9 and 20 of the
Employment Agreement (which shall survive in accordance with their respective
terms), the Employment Agreement is terminated effective as of, and shall be of
no further force and effect effective as of, ____________, ______.
 
2. Release.  Employee ON BEHALF OF HIMSELF, HIS SPOUSE, ATTORNEYS, HEIRS,
EXECUTORS, ADMINISTRATORS, AGENTS, ASSIGNS, AND ANY TRUSTS, PARTNERSHIPS AND
OTHER ENTITIES UNDER HIS CONTROL (TOGETHER, THE “EMPLOYEE PARTIES”), HEREBY
GENERALLY RELEASES AND FOREVER DISCHARGES each of Unitek, [benefits plan
administrator], their respective employees and affiliates, and their respective
predecessors, successors and assigns and their respective past and present
stockholders, members, directors, officers, employees, agents, representatives,
principals, insurers and attorneys (together the “Employer Parties”) from any
and all claims, demands, liabilities, suits, damages, losses, expenses,
attorneys’ fees, obligations or causes of action, KNOWN OR UNKNOWN of any kind
and every nature whatsoever, and WHETHER OR NOT ACCRUED OR MATURED, that any of
them have or may have, arising out of or relating to any transaction, dealing,
relationship, conduct, act or omission, OR ANY OTHER MATTERS OR THINGS OCCURRING
OR EXISTING AT ANY TIME PRIOR TO AND INCLUDING THE EXECUTION DATE (including,
but not limited to, any claim against the Employer Parties based on, relating to
or arising under wrongful discharge, breach of contract (whether oral or
written), tort, fraud (including fraudulent inducement into this Release),
defamation, negligence, promissory estoppel, retaliatory discharge, the Age
Discrimination in Employment Act of 1967, 29 U.S.C. § 621, et seq., as amended,
Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e, et seq., as
amended (including the Civil Rights Act of 1991), the Americans with
Disabilities Act of 1990, 42 U.S.C. §§ 12101, et seq., as amended, Employee
Retirement Income Security Act of 1974, (“ERISA”), 29 U.S.C. §§ 1001 et seq., as
amended, the Family and Medical Leave Act (“FMLA”), 29 U.S.C. §§ 2601 et seq.,
as amended, the Labor Management Relations Act, 29 U.S.C. §§ 141 et seq., as
amended, the Occupational Safety and Health Act (“OSHA”), 29 U.S.C. §§ 651 et
seq., as amended, the Racketeer Influenced and Corrupt Organizations Act
(“RICO”), 18 U.S.C. §§ 1961 et seq., as amended, the Sarbanes Oxley Act of 2002,
the Sabine Pilot Doctrine and/or the American Jobs Creation Act of 2004, or any
other federal, state or local law relating to employment or discrimination in
employment, including, without limitation, the Texas Commission on Human Rights
Act, the Texas Worker’s Compensation Act and the Texas Payday Act) arising out
of or relating to Employee’s employment by Unitek or the Employment Agreement or
his services as an officer or employee of Unitek, or otherwise relating to the
termination of such employment or the Employment Agreement (“Released Claims”);
provided, however, that such general release will not limit or release the
Employer Parties from their respective obligations (i) under this Release, or
(ii) under the surviving portions of the Employment Agreement as specified in
Section 1 hereof.  Employee, ON BEHALF OF HIMSELF AND EMPLOYEE PARTIES, hereby
covenants forever not to assert, file, prosecute, maintain, commence, institute
(or sponsor or purposely facilitate any person in connection with the
foregoing), any complaint or lawsuit or any legal, equitable or administrative
proceeding of any nature, against any of the Employer Parties in connection with
any matter released in this Section 2, and represents and warrants that no other
person or entity has initiated or, to the extent within his control, will
initiate any such proceeding on his or their behalf.  For avoidance of doubt,
this Release covers both claims that Employee knows about and those he may not
know about.
 
 
13

--------------------------------------------------------------------------------

 
3. Acknowledgement of Waiver of Claims under ADEA.  Employee acknowledges that,
pursuant to Section 2 hereof, he is waiving and releasing any rights he may have
against the Employer Parties under the Age Discrimination in Employment Act of
1967 and that this waiver and release is knowing and voluntary.  Employee
acknowledges that the consideration given for this waiver and release is in
addition to anything of value to which Employee was already entitled.  Employee
further acknowledges that (a) he has had at least twenty-one (21) days to
consider and review the terms of this Release or has knowingly and voluntarily
waived his right to do so; (b) he has been advised by the Employer Parties to
consult with his attorney regarding the terms of this Release; (c) any and all
questions regarding the terms of this Release have been asked and answered to
his complete satisfaction; (d) he has read this Release and fully understands
its terms and their import; and (e) the consideration provided for herein is
good and valuable.  Employee understands that he may revoke this Release, in
writing within seven (7) days of the Execution Date, and this Release shall not
become effective and enforceable until such period has expired (the “Revocation
Period”).  In the event that Employee revokes this Release prior to the
expiration of the Revocation Period, this Release shall be null and void ab
initio, and Employee acknowledges and agrees that he will not receive the
benefits provided by this Release or in the Employment Agreement (including
payment under Section 7(c) of the Employment Agreement) if he revokes this
Release.
 
4. Acknowledgments.  Employee acknowledges that he understands the terms of this
Release, that he has executed this Release knowingly and voluntarily and that,
before entering into this Release, he has had the opportunity to consult with
any attorney or other advisor of his choice, and has done so, and has not relied
in connection herewith on legal counsel for Unitek.  Employee acknowledges that,
in consideration for the covenants and releases contained herein, he will
receive the payments as described in Section 7(c) of the Employment Agreement,
and that he would not receive such payment without the execution of this
Release.
 
5. Modification.  This Release may not be modified or amended except in writing
signed by the parties.  No term or condition of this Release will be deemed to
have been waived except in writing by the party charged with waiver.  A waiver
shall operate only as to the specific term or condition waived and will not
constitute a waiver for the future or act on anything other than that which is
specifically waived.
 
 
14

--------------------------------------------------------------------------------

 
6. Counterparts.  This Release may be executed in any number of counterparts,
each of which shall be an original, but all of which, together shall constitute
one and the same instrument.  Any counterpart of this Release that has attached
to it separate signature pages that together contain the signature of all
parties hereto shall for all purposes be deemed a fully executed
original.  Facsimile signatures shall constitute original signatures.
 
7. Successors and Assigns.  All the terms and provisions of this Release shall
be binding upon and inure to the benefit of the parties hereto and to their
respective successors and permitted assigns.  Neither this Release nor any
rights or obligations hereunder may be assigned by Employee, other than by will
or the laws of descent or distribution.
 
8. Severability.  All provisions of this Release are intended to be
severable.  In the event any provision or restriction contained herein is held
to be invalid or unenforceable in any respect, in whole or in part, such finding
shall in no way affect the validity or enforceability of any other provision of
this Release.  The parties hereto further agree that any such invalid or
unenforceable provision shall be deemed modified so that it shall be enforced to
the greatest extent permissible under law, and to the extent that any court or
arbitrator of competent jurisdiction determines any restriction herein to be
unreasonable in any respect, such court or arbitrator may limit this Release to
render it reasonable in the light of the circumstances in which it was entered
into and specifically enforce this Release as limited.
 
9. Governing Law.  This Release shall be governed by and construed in accordance
with the laws of the State of Texas without reference to principles of conflict
of laws.
 
10. Construction.  The parties agree that this Release was negotiated by the
parties and shall not be construed against any party.
 


 
[The Remainder of This Page Is Intentionally Left Blank.]
 
 
 
15

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties have executed this Release as of the day and
year first above written.
 
 

   UNITEK:          Unitek USA, LLC          By:            Name:          
 Title:        

 
Accepted and Agreed to:
 
I ACKNOWLEDGE THAT I HAVE CAREFULLY READ THE FOREGOING RELEASE, THAT I
UNDERSTAND ALL OF ITS TERMS, AND THAT I AM ENTERING INTO IT VOLUNTARILY.  I
FURTHER ACKNOWLEDGE THAT I AM AWARE OF MY RIGHTS TO REVIEW AND CONSIDER THIS
RELEASE FOR 21 DAYS AND TO CONSULT WITH AN ATTORNEY ABOUT IT, AND STATE THAT
BEFORE SIGNING THIS RELEASE, I HAVE EXERCISED THESE RIGHTS TO THE FULL EXTENT
THAT I DESIRED.
 
__________________________
EMPLOYEE


Date Signed:
 
STATE OF ____________               )
 
)
 
COUNTY OF __________                )
 
On this _____ day of ___________, 20__, personally appeared before me, a Notary
Public, EMPLOYEE, known (or proved) to me to be the person whose name is
subscribed to the above instrument who acknowledged that EMPLOYEE executed the
instrument.
 


 
 
___________________________________
Expiration:
 







--------------------------------------------------------------------------------
